Citation Nr: 1749963	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-37 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before the undersigned in April 2015.  In June 2015 and May 2016, the Board remanded this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case for a VA medical opinion as to whether any current hearing loss and tinnitus had their clinical onset during service, within one year of service, or are related to any in-service disease, event, or injury, to include any inservice head injury.  The Board requested that the Veteran's reports of service-related and nonservice-related acoustic trauma should be discussed and considered with regard to the etiology of current hearing loss and tinnitus.  The Board noted that the Veteran asserts his hearing loss and tinnitus are due to a head injury sustained during an automobile accident in service.  The Veteran had maintained he sustained a head injury, the service records reflected that the Veteran suffered a laceration to the forehead, and he has been granted service connection for a scar due to that laceration as well as post-traumatic headaches secondary to that incident.  The Board noted that a prior VA examination report did not address the inservice head injury.  

In compliance with the Board's remand, the Veteran was examined in February 2017 and a medical opinion was provided.  In May 2017, an additional medical addendum was provided.  However, neither opinion addressed the inservice head injury as directed by the Board.  As such, an additional medical addendum is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion from an audiologist.  The examiner should review the record.  The examiner should opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that current hearing loss and tinnitus etiologically related to the Veteran's inservice head injury.  It should be noted that during service, the Veteran suffered a laceration to the forehead and he has been granted service connection for a scar due to that laceration as well as post-traumatic headaches secondary to that incident.  A rationale for any opinion expressed should be provided.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

